[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ACCEPTANCE OF ATTORNEY TRIAL REFEREE REPORT
The objections to the acceptance of the referee's report are overruled. The attorney trial referee's recommendations are supported by the findings in the report.
The applicable standards for this court's review have been discussed by our Supreme Court, see Meadows v. Higgins, 249 Conn. 155, 162,733 A.2d 172 (1999), and our Appellate Court, see Post Road Iron Works v.Lexington Dev. Group, 54 Conn. App. 534, 539, 736 A.2d 923 (1999). The court has reviewed the attorney trial referee's report, the exhibits, the transcript of the proceeding before the attorney trial referee, the briefs that have been filed by the parties, and the pleadings. There is evidence in the record to support the findings of fact. The legal conclusions are supported by the subordinate facts.
The attorney trial referee recommends that judgment enter for the plaintiff against both defendants as follows:
  a.  $106,330.71 which includes principal due and owing, interest and late fees through February 21, 2001; plus
  b. late fees at the rate of four (4%) per cent per month from and after February 21, 2001; plus
c. attorney's fees of $9,215.00.
Judgment may enter for the plaintiff against both defendants in accordance with the recommendations of the attorney trial referee.
                                       ___________________ THIM, JUDGE